FILED
                           NOT FOR PUBLICATION
                                                                            SEP 09 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DARIO L. CANNON,                                 No. 15-15374

              Petitioner - Appellant,            D.C. No. 3:13-cv-02419-TEH

 v.                                              AMENDED
                                                 MEMORANDUM*
GERALD JANDA,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
              Thelton E. Henderson, Senior District Judge, Presiding

                        Argued and Submitted July 19, 2016
                            San Francisco, California

Before: GRABER and TALLMAN, Circuit Judges, and EDMUNDS**, Senior
District Judge.

      Petitioner Dario L. Cannon appeals the denial of his habeas petition, alleging

that the Alameda County Superior Court failed to properly conduct the inquiry

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **     The Honorable Nancy G. Edmunds, Senior United States District
Judge for the Eastern District of Michigan, sitting by designation.
required by Batson v. Kentucky, 476 U.S. 79 (1986), after the prosecution

exercised peremptory strikes against all seven minority veniremembers. On

appeal, Cannon pursues only the Batson claim with respect to three potential

jurors. Cannon further alleges that the trial court erred when finding that the

reasons offered by the prosecution for the strikes were race-neutral. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The California Court of Appeal reasonably ruled that the trial court

applied the proper legal standards established by the United States Supreme Court.

The trial court’s references to California cases did not taint the analysis, as our

review of the record reveals that the trial court did not ignore Batson’s third step.

See Johnson v. California, 545 U.S. 162, 165, 171-72 (2005). Further, the trial

court expressly found that the prosecutor was “truthful” in describing her race-

neutral reasons for the strikes. No clearly established precedent required the trial

court to do more when analyzing a Batson challenge. See, e.g., id.; Snyder v.

Louisiana, 552 U.S. 472, 477-79, 485-86 (2008).

      2. Nor has Cannon shown that the California Court of Appeal was

unreasonable in deferring to the trial court’s judgment in light of the evidence

presented. See 28 U.S.C. § 2254(d)(2). Our review is “doubly deferential,” in that

we must uphold the ruling unless it was “objectively unreasonable” to conclude


                                           2
that substantial evidence supported the trial court’s credibility determination. See

Briggs v. Grounds, 682 F.3d 1165, 1170 (9th Cir. 2012). Because the record

supports the conclusion that the prosecution’s strikes did not rest on an

impermissible ground, the state appellate court was not “objectively unreasonable

in concluding that [the] trial court’s credibility determination was supported by

substantial evidence.” Id.

      3. All remaining issues on which a certificate of appealability was granted

other than those pertaining to the three veniremembers have been waived by

Cannon’s failure to argue them in the opening brief on appeal. Styers v. Schriro,

547 F.3d 1026, 1028 n.3 (9th Cir. 2008) (per curiam).

      AFFIRMED.




                                          3